  Exhibit 10.23

 
AMENDMENT NO. 1 TO
STOCK AND MINERAL LEASE PURCHASE AGREEMENT
 
 
THIS AMENDMENT NO. 1 TO STOCK AND MINERAL LEASE PURCHASE AGEEMENT is entered
into as of December 30, 2016 ("Amendment No. 1"), between FIELDPOINT PETROLEUM
CORPORATION, a Colorado corporation ("Company") and HFT ENTERPRISES, LLC, a
Nevada limited liability company (“HFT”).
 
R E C I T A L S
 
A. Company and HFT are parties to an existing Stock and Mineral Lease Purchase
Agreement dated August 12, 2016 (the “Original Agreement”).
 
B. The Company and HFT desire to amend certain provisions of the Original
Agreement.
 
NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Original Agreement is hereby amendeded as follows:
 
1. Section 2, Purchase and Sale of Oil and Gas Mineral Lease, is hereby replaced
in its entirety with the following paragraph:
 
“2.            
Purchase and Sale of Oil and Gas Mineral Lease. On the Closing Date, the Company
shall give the Buyer, the right to purchase an undivided 100% working interest
on or before April 1, 2017 (the “Lease Interest”) in either the Company’s
Elkhorn and JC Kinney leases in the Big Muddy Oil Field in Converse County,
Wyoming for a purchase price of $430,000.00, or the Company’s mineral lease
covering the Sulimar Field in Chaves County, New Mexico for a purchase price to
be determined.”
 
2. Except as expressly modified by this Amendment No. 1, the parties reaffirm
that the Original Agreement is and remains in full force and effect. In the
event of any conflict or inconsistency between the Original Agreement and this
Amendment No. 1, the provisions of this Amendment No. 1 shall control.
 
 
[Signature Page to Follow]
 
 
 

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 to be
effective as of the date and year first above written.
 
 
COMPANY:
 
FIELDPOINT PETROLEUM CORPORATION
 
 
By:                                                               
      Name:                                                     
      Title:                                                       
 
HFT:
 
HFT ENTERPRISES, LLC
 
 
By:                                                                
      Name:                                                     
      Title:                                                       

 
 
 
